Action on the case for damages alleged to have been caused by a fire set by the defendant on his own land and which spread to and over the land of the plain*549tiffs. A verdict for $62.12 was returned for the plaintiffs and the case comes to the Law Court on defendant’s motion for a new trial,
Andrew C. Halpen, for plaintiff. George A. Cowan, for defendant.

Held;

The court is not convinced that the jury erred in finding for the plaintiffs, or in the amount of damages awarded. Motion overruled.